Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on February 7, 2022 is acknowledged.
3.	Claims 1-20 are pending in this application.
4.	Claims 7-20 are cancelled by Examiner’s amendment set forth herein.
5.	Claims 1 and 5-6 are amended by Examiner’s amendment set forth herein.
6.	Claims 1-6 are allowed in this office action.

Withdrawn Objections and Rejections
7.	Objection to claim 3 is hereby withdrawn in view of Applicant’s amendment to the claim.
8.	Rejections of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of Applicant’s amendment to the claims.
9.	Rejection of claims 1-3 and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (CN 104109705, filed with IDS, English machine translation used and enclosed in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
10.	Rejection of claims 1-3 and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (BioMolecules, published December 23, 2013, 15: 436-443, cited in the 
11.	Rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Giron-Calle et al (Cytotechnology, 2008, 57: 263-272, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
12.	Rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (www.nature.com/sceintificreports, published online November 16, 2017, pp. 1-13, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
13.	Rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Liu et al (BioMolecules, published December 23, 2013, 15: 436-443, cited in the previous office action) in view of Jiang et al (Nutrients, 2014, 6: 1223-1235, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
14.	Rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Chen et al (www.nature.com/scientificreports, published online November 16, 2017, pp. 1-13, cited in the previous office action) in view of Jiang et al (Nature, 2014, 6: 1223-1235, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.

EXAMINER’S AMENDMENT
15.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Arthur Yuan on February 18, 2022.

Claims 1 and 5-20 have been amended as follows: 

1. (Currently amended) A cell hydrolysate composition, the composition comprising substantially (i) one or more of a mixture of protein polypeptides and/or  polypeptide fragments a culture media used in [[the]] an in vitro cell culture;
wherein the protein polypeptides and/or polypeptide fragments are obtained from non-hydrolyzed proteins released from a plurality of cells harvested from [[an]] the in vitro cell culture upon lysis; and
wherein the purity of the protein polypeptides and/or polypeptide fragments in the composition is higher than that in a cell hydrolysate extracted from an animal tissue or a plant tissue.

5. (Currently amended) The cell hydrolysate composition of claim 1, wherein the in vitro cell culture is from an animal cell culture or a plant cell culture.

from yellow croaker swim bladder cells. 

7.-20. (Canceled)

Claims 2-4, as set forth in the amendment filed on February 7, 2022.

Claims 1-6 are allowed.



REASONS FOR ALLOWANCE

16.	The following is an examiner’s statement of reasons for allowance: A cell hydrolysate composition comprising one or more of a mixture of protein polypeptides and/or polypeptide fragments from the group consisting of lumican, tropomyosin, chondroadherin and fibulin and free of wastes and metabolites from a culture media used in an in vitro cell culture, wherein the purity of the protein polypeptides and/or polypeptide fragments in the composition is higher than that in a cell hydrolysate extracted from an animal tissue or a plant tissue, is both novel and unobvious over the prior art of record.
As indicated in the previous office action, the closest art is Liu et al (BioMolecules, 12/23/2013, 15: 436-443) in view of Jiang et al (Nutrients, 2014, 6: 1223-1235). Liu et al teach hydrolyzed fish collagen (HFC) and the molecular weight of HFC Larimichthys crocea) swim bladder (LYCSB) contains many nutrients, such as numerous proteins, microelements and vitamins (see p. 1224, “Introduction”). Jiang et al teach the cell lysates were separated and protein extraction were analyzed (see p. 1227, “Section 2.9”). Neither Liu et al nor Jiang et al teach that the cell hydrolysate composition comprises one or more of a mixture of a protein polypeptides and/or polypeptide fragments from the group consisting of lumican, tropomyosin, chondroadherin and fibulin. There is no teachings nor motivation to make a cell hydrolysate composition comprising one or more of a mixture of a protein polypeptides and/or polypeptide fragments from the group consisting of lumican, tropomyosin, chondroadherin and fibulin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Claims 1-6 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654